Citation Nr: 1704403	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-15 320	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertensive retinopathy, bilateral with right eye epiretinal membrane right eye, claimed as bilateral blindness.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from October 1957 to March 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for hypertensive retinopathy, bilateral with right eye epiretinal membrane right eye, claimed as bilateral blindness.  

The Veteran requested a hearing on his April 2014 VA Form 9; however, in a December 2016 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he was holding a ladder in service while another service member replaced a fluorescent light bulb when it broke, causing the powder from the florescent bulb to fall into his eyes.  He contends that this incident aggravated his eye condition. 

VA has a duty to obtain relevant records of private treatment and efforts to obtain them should be conducted following the procedures outlined under 38 C.F.R. §3.159 (c)( l ) (2016).  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  On his claim form, the Veteran indicated that he had been treated at Trinidad Junior College and by Dr. Biber in Trinidad, Colorado.  In addition, on his VA Form 9, the Veteran contended that he was treated at the Mount Rafael hospital in Trinidad, Colorado when the in-service incident happened sending dust and glass into his eyes.  It does not appear that any attempts have been made to obtain these records.  As such, on remand, the AOJ must take all necessary action to attempt to obtain these records and add them to the claims file.

Initially the Board notes that for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.

The Board also notes that a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §3.304(b) (2016).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

In the present case, the Veteran's enlistment examination reflected defective distance vision, corrected to 20/20 and not considered disabling.  An examination conducted on February 24, 1958 reflected that the Veteran had defective vision and color perception, both considered not disabling.  It was noted that the Veteran was physically qualified to perform duties at sea and on foreign shores.  Service treatment records dated in early March 1958 reflect that the Veteran was found to have bilateral blindness, and that his vision could not be corrected.  The Veteran was discharged due to his defective vision.  A March 1958 medical record notes that the Veteran reported battery acid being splashed in his eyes at the age of 14 and needing to wear glasses since the age of 16.  

Thus, the Veteran had defective vision at entry into service that was correctable to 20/20, and during service, he was noted to have bilateral blindness and that his vision could not be corrected.  Accordingly, the Board finds that VA cannot meet the second prong required to rebut the presumption of soundness because VA cannot show in this case that the Veteran's defective vision did not increase in severity, given that he went from defective vision that could be corrected to 20/20 to having bilateral blindness that could not be corrected.

Nonetheless, as noted above, defective vision caused by a refractive error is not a disability for VA compensation and cannot be service connected unless there was a worsening caused by a superimposed injury or disease.

The Veteran was provided with a VA examination in April 2013, in order to obtain an opinion as to whether the Veteran's preexisting eye disorder that was aggravated during service.  However, this was not the correct question that needed to be asked because in this case, VA cannot rebut the presumption of soundness.  Rather, a medical opinion must be obtained to determine if the increase in defective vision noted in the Veteran's service treatment records was due to a refractive error or was due to superimposed injury or disease.  Accordingly, this matter must be remanded to request a new medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment for his eyes from Trinidad Junior College, by Dr. Biber in Trinidad, Colorado (referenced on his claim form) and Mount Rafael hospital in Trinidad, Colorado (referenced on his VA Form 9).  Inform him that he may obtain and submit the records herself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  After the above development is complete, schedule the Veteran for a VA examination by a Board Certified Ophthalmologist to determine the etiology of any eye disorder currently diagnosed.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to the following:

a) The examiner should first be instructed to ignore any evidence suggesting the Veteran had any pre-existing eye condition prior to military service.  
b) The examiner should also be instructed that refractive errors of the eyes are considered congenital disorders and are not eligible for service connection, even if vision worsened in service, unless such worsening of vision was due to superimposed injury or disease (rather than a worsening of the refractive error).  
c) Accordingly, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's worsening vision documented in his service treatment records in March 1958 was due to superimposed injury or disease?  In responding to this question, the examiner must accept as true the Veteran's contention of an injury to his eye in service when changing a light bulb, even though such incident is not documented in his service treatment records.  
d) The examiner must also opine as to whether any of the Veteran's current eye conditions are related to his active military service, to include the eye injury described by the Veteran.   
e) The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




